Citation Nr: 0400459	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  99-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for periodontal 
disease.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to May 
1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
RO.  

In April 2001, the Board denied the appeal, finding that new 
and material evidence had not been submitted. The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In a January 2002 Order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.  

In October 2002, the Board again denied the appeal, finding 
that new and material evidence had not been submitted.  

In a June 2003 Order, however, the Court granted another 
Joint Motion, vacating the October 2002 decision and 
remanding for additional proceedings.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his attorney if further action is required.)  


REMAND

In the Joint Motion, the veteran's attorney and VA's Deputy 
Assistant General Counsel note, in substance, that the Board 
did not ensure that the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (or 
"VCAA") had been met.  

This legislation, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West 2002).  

The VCAA also provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The parties also stated that the Board provided inadequate 
reasons and bases in the October 2002 decision, in that parts 
of a private medical record were ignored.  Prior to 
addressing this issue, however, the Board must first ensure 
that the notice and duty to assist provisions of the VCAA are 
met.  

In view of all of the above, this matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to notify the veteran (and his attorney) 
of the VCAA and ensure that all 
notification and development action 
required by the VCAA has been completed.  
Specifically, the RO should issue a 
letter providing the veteran with the 
notice required under 38 U.S.C.A. § 5103, 
to include notice of any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate the claim, what 
evidence they should provide, and what 
evidence VA would provide or attempt to 
provide; and the RO should undertake any 
additional development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).  

2.  Then, after providing the veteran and 
his representative with the appropriate 
time to submit additional evidence the RO 
should review all of the evidence of 
record, including any new evidence, and 
readjudicate the matter on appeal.  If 
any benefit sought on appeal is not 
granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and his representative.  
They should also be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should return the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


